DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 07/15/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2019 and 09/16/2019 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 22, the claim recites “wherein the intraluminal image displayed on the individual screen includes a graphical representation associated with the anatomical feature”. However, the term graphical representation is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a clear definition of what this term means in the context of the system. When stated this way a graphical representation could be interpreted broadly to correspond to a text box containing image information, a marker, measurement calipers, a contour/border showing a shape of an anatomical feature, and the like. The examiner recommends clarifying what is meant by the term graphical representation. For the sake of examination, the examiner will be interpreting the graphical representation to be a contour/border showing a shape of an anatomical feature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Anderson US 20160157802 A1 “Anderson”.
Regarding claims 1 and 9, Shimizu teaches “An intraluminal medical imaging system, comprising: an intraluminal imaging catheter configured to be positioned within a body lumen of a patient” (Claim 1) (“The OFDI apparatus will be briefly described with reference to FIG. 2. An OFDI apparatus 200 includes a probe unit 201, a scanner and pullback unit 202, and an operation control device 203” [0028] and The probe unit 201 is directly inserted into the blood vessel. An imaging core including an optical transceiver for successively transmitting transmitted light (measurement light) into the blood vessel is internally inserted into the probe unit 201” [0029]. In this case, the OFDI apparatus is a system which performs the functions of the image processing apparatus 100 shown in FIG. 1. Therefore, since the OFDI (i.e. optical frequency domain imaging) apparatus 200 includes a probe unit 201 (i.e. a catheter) which is inserted into the blood vessel (i.e. body lumen) and an imaging core can be inserted into the probe unit 201, the OFDI apparatus 200 constitutes an intraluminal medical imaging system comprising an intraluminal imaging catheter configured to be positioned within a body lumen of a patient.); 
“A method of imaging a body lumen of a patient, comprising:” (Claim 9) (“Next a process example in an image processing method performed by the image processing apparatus 100 according to the present embodiment will be described with reference to a flowchart in FIG. 3” [0044] and “In Step S310, as described above, the image collection unit 110 collects the vascular image extending along the vascular length direction and the multiple fluoroscopic images” [0045]. Therefore, FIG. 3 describes a method of imaging a body lumen of a patient.);
“a controller in communication with the intraluminal imaging catheter, wherein the controller is configured to:” (Claim 1) (“The scanner and pullback unit 202 and the operation control device 203 are connected to each other so that various signals can be transmitted therebetween by a signal line 204” [0028] and “The operation control device 203 includes a main body control unit 211, embodied as a processor which generates an optical cross-sectional image by processing line data generated based on the reflected light obtained by the measurement work” [0032]. As shown in FIG. 2, the operation control device 203 is connected to the scanner and pullback unit 202 via the signal line 204 and the scanner and pullback unit 202 is in communication with the probe unit 201. Therefore, the operation control device 203 constitutes a controller which is in communication with the intraluminal imaging catheter (i.e. the probe unit 201.); 
“control the intraluminal imaging catheter to obtain a plurality of intraluminal images at a plurality of locations along the body lumen, wherein the body lumen comprises a lesion” (Claim 1) and “controlling, with a controller, and intraluminal imaging catheter positioned within the body lumen to obtain a plurality of intraluminal images at a plurality of locations, wherein the body lumen comprises a lesion” (Claim 9) (“FIG. 5 illustrates a display example 2 according to the present embodiment. In this display example 2, similarly to the display example 1, a vascular axial cross-section image 520 is displayed on the screen of the display device 190” [0056] and “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross-sectional image 540 corresponding to the second position 522 are displayed. In addition, in the display example 2, vascular transverse cross-sectional images 531 to 533 at the vascular position between the first position and the second position are concurrently displayed on the display device 190” [0058]. In order to display the cross-sectional images 530-533 and 540, the controller must have controlled the intraluminal imaging catheter to obtain a plurality of intraluminal images at a plurality of locations along the body lumen. 
Furthermore, regarding the body lumen comprising a lesion, Shimizu discloses “In the display example 3, a stenosis area between the first position and the second position is automatically displayed. Accordingly, the user more easily recognizes a vascular state between the first position and the second position, for example, this display is advantageously used in order to select a stent which indwells between the first position and the second position” [0069]. A stenosis area is synonymous with a lesion. In order to display the stenosis area on the display, the body lumen (i.e. the blood vessel) must have comprises a lesion (i.e. stenosis).);
“receive an extraluminal image of the body lumen depicting the plurality of locations” (Claim 1) and “receiving, with the controller, an extraluminal image of the body lumen depicting the plurality of locations” (Claim 9) (“In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device 190. A user can designate a first position 521 and a second position 522 on the axial cross-sectional image 520. In addition, a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190.” [0056] and “In addition, the display control unit 130 may cause the display device to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. In this case, the vascular axial cross-sectional image 520 and the fluoroscopic image 510 constitute an extraluminal images of the body lumen which depict the plurality of locations. Furthermore, since markers are displayed on the axial cross-sectional image 520 and the fluoroscopic image 510 indicating the first and second positions 521 and 522, respectively, as well as the vascular positions corresponding to the transverse cross-sectional images 531 to 533, the controller must have performed the step of receiving an extraluminal image of the body lumen depicting the plurality of locations.);
“provide an intraluminal imaging-based measurement of an anatomical feature of the body lumen depicted in the plurality of intraluminal images; identify an intraluminal image of the plurality of intraluminal images with a value of the intraluminal imaging-based measurement of the anatomical feature that corresponds to the lesion” (Claim 1) and “providing, with the controller, an intraluminal imaging-based measurement of an anatomical feature of the body lumen depicted in the plurality of intraluminal images; identifying, with the controller, an intraluminal image of the plurality of intraluminal images with a value of the intraluminal imaging-based measurement of the anatomical feature that corresponds to the lesion” (Claim 9) (“According to another embodiment, at least one of one or more transverse cross-sectional images displayed in addition to the transverse cross sectional images at the first position 521 and the second position 522 is a transverse cross-sectional image at a position where it is determined, by the display control unit 130, that a diameter or a cross-sectional area of a vascular lumen is smallest. For example, the vascular diameter and the vascular cross-sectional area can be calculated by extracting an intravascular wall portion from each transverse cross-sectional image” [0060] and “The display control unit 130 can calculate not only the vascular diameter or the vascular cross-sectional area at the position 633 but also any desired information relating to the blood vessel, and can cause the display device to 190 to display the information” [0067]. The position in the vascular lumen with the smallest diameter or cross-sectional area represents the position of the lesion. Therefore, since the vascular diameter or the vascular cross-sectional area can be calculated by the display control unit 130 for each transverse cross-sectional image (see FIG. 4: 430 and 440; FIG. 5: 530, 531, 532, 533 and 540 and FIG. 6: 640, 641, and 650) to determine where the vascular lumen is smallest, the controller must have been configured to perform the steps of providing an intraluminal imaging-based measurement of an anatomical feature of the body lumen in the plurality of intraluminal images and identifying an intraluminal image of the plurality of intraluminal images with a value of the intraluminal imaging-based measurement of the anatomical feature that corresponds to the lesion.);
“a display device in communication with the controller, the display device configured to display, an individual screen including: […] the extraluminal image; and the intraluminal image, where the intraluminal image is visually correlated to a location of the plurality of locations in the extraluminal image where the intraluminal image was obtained” (Claim 1) and “displaying, on a display device in communication with the controller, an individual screen including: […] the extraluminal image; and the intraluminal image, wherein the intraluminal image is visually correlated to a location of the plurality of locations in the extraluminal image where the intraluminal image was obtained” (Claim 9) (“In this case, the display control unit 130 controls the display of the LCD monitor 213” [0034]. As shown in FIG. 2, the monitor 213 is in communication with the main body control unit 211 of the operation control device 203 (i.e. the controller) therefore, the monitor 213 constitutes a display device in communication with the controller. 
Furthermore, regarding an individual screen including the extraluminal image and the intraluminal image, Shimizu discloses “FIG. 5 illustrates a display example 3 according to the present embodiment. In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device 190. In addition, a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190 […] The first position 521 and the second position 522 are displayed on the fluoroscopic image 510 by using a marker” [0056]; “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross-sectional image 540 corresponding to the second position 522 are displayed” [0058] and “In addition, the display control unit 130 may cause the display device 190 to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. Therefore, since markers are provided on the axial cross-sectional image 520 which correspond to the vascular positions of the transverse cross-sectional images, the individual screen includes the extraluminal image (i.e. image 510 in FIG. 5) and the intraluminal image (i.e. images 530-533 and 540 in FIG. 5) where the intraluminal image is visually correlated to a location of the plurality of locations in the extraluminal image where the intraluminal image was obtained.). 
Shimizu does not teach to “determine an intraluminal imaging-based lesion score specific to the lesion using the value of the intraluminal imaging-based measurement of the anatomical feature depicted in the intraluminal image” (Claim 1); “determining, with the controller, an intraluminal imaging-based lesion score specific to the lesion using the value of the intraluminal imaging-based measurement of the anatomical feature depicted in the intraluminal image” (Claim 9), or that the individual screen includes a display of “the lesion score” (Claims 1 and 9).
Anderson is within the same field of endeavor as the claimed invention because it involves “Devices, system and methods of evaluating risk associated with a condition of the vessel and providing an objective intervention recommendation based on the evaluated risk” [Abstract]. 
Anderson teaches “determine an intraluminal imaging-based lesion score specific to the lesion using the value of the intraluminal imaging-based measurement of the anatomical feature depicted in the intraluminal image” (Claim 1); “determining, with the controller, an intraluminal imaging-based lesion score specific to the lesion using the value of the intraluminal imaging-based measurement of the anatomical feature depicted in the intraluminal image” (Claim 9), or that the individual screen includes a display of “the lesion score” (Claims 1 and 9) (“Furthermore, Anderson discloses “FIG. 9 is a flow diagram of a method 900 […] At step 902, the method 900 includes obtaining image data from an image of a vessel system […] One of more diagnostic measurement (e.g. pressure-based including FFR and iFR, flow-based including CFR, etc.) can be used to gather the physiologic measurements to characterize the existence and/or severity of a lesion of lesions within the vasculature of a patient. For example, when FFR is used, areas of a patient’s vasculature that have a relatively high FFR (e.g. greater than 0.80) are characterized as not having a lesion or stenosis, while areas with a relatively low FFR (e.g. less than 0.80) are characterized as having a lesion or stenosis” [0087] and “Additionally, a functional disease quantification score is also presented in a functional disease quantification score window 872. This functional disease quantification score may be derived using the co-registered physiologic measurements to further inform the disease quantification score. Such co-registered physiologic measurements may include measurements such as FFR and/or iFR measurements. […] For example, when the physiologic measurements indicate that a lesion automatically detected from the angiogram data cause an insignificant pressure drop within the vasculature, a factor may be added to the inputs to the risk calculator to more appropriately weight the corresponding lesion […] the physiology data may indicate the relative significance of each identified lesion” [0079].
In this case, the severity of the lesion is related to the diameter and cross sectional area of the vessel (i.e. calculated by Shimizu) and the diameter and cross-sectional area of the vessel influences the physiological measurements (i.e. such as FFR value) obtained from the vessel. Furthermore, the co-registered physiological measurements (i.e. the FFR values) are co-registered to the image data (i.e. angiogram/radiographic image) as shown in FIG. 9, step 906. Therefore, since the FFR value is used to characterize the patient’s vasculature (i.e. greater than 0.80: no lesion or stenosis; less than 0.80: lesion or stenosis) and the co-registered physiologic value (i.e. the FFR value, see FIG. 9, 906) is used to update the functional disease quantification score corresponding to the identified lesion in the angiogram (see [0026] and [0079]), the functional disease quantification score constitutes an intraluminal imaging-based lesion score specific to the lesion which is determined using the value of the intraluminal imaging-based measurement of the anatomical feature depicted in the intraluminal image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the step of determining and displaying a lesion score as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. Providing an FFR value (i.e. a lesion score) as disclosed in Anderson (see FIG. 8A) is one of a finite number of techniques which can be used to indicate the severity of a lesion with a reasonable expectation of success therefore, it would be obvious to try. Furthermore, Shimizu discloses “The display control unit 130 can calculate not only the vascular diameter or the vascular cross-sectional area at the position 633 but also any desired information relating to the blood vessel, and can cause the display device 190 to display the information” [0067]. Thus, since the display device 190 displays any desired information relating to the blood vessel it would be obvious to display the lesion score calculated in Anderson on the individual screen of Shimizu. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
Regarding claims 2 and 10, due to their dependence on claims 1 and 9, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein, to receive the extraluminal image, the controller is configured to receive radiographic image data” (Claim 2) and “wherein receiving the extraluminal image comprises receiving radiographic image data” (Claim 10) (“In addition, a type of the vascular fluoroscopic image is not particularly limited. For example, an X-ray image captured by applying a contrast agent using an angiography method may be used” [0027] and “In addition, a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190” [0056]. As stated in the instant application, “The image 902 may be a radiographic image, such as an angiographic image” [0058]. Therefore, angiographic images are a type of radiographic image. In this case, since the vascular fluoroscopic image (i.e. fluoroscopic image 510) is acquired using an angiography method, the fluoroscopic image 510 constitutes a radiographic image. Therefore, since the fluoroscopic image 510 is displayed, the controller had to have been configured to receive radiographic image data from the body lumen (i.e. the patient’s vasculature).).
Shimizu does not teach “wherein the controller is further configured to receive pressure data of the body lumen” (Claim 2) or “further comprising receiving pressure data of the body lumen” (Claim 10).
Anderson teaches “wherein the controller is further configured to receive pressure data of the body lumen” and “further comprising receiving pressure data of the body lumen” (Claim 10) (“The system 150 also includes an instrument 175. […] In the illustrated embodiment, the instrument 175 includes a pressure sensor configured to monitor pressure within a lumen in which the instrument 175 is positioned. The instrument 175 is in communication with an interface 176 via connection 177. […] The interface 176 is communicatively coupled to the computing device 172 via a connection 178” [0046]. Since the instrument 175 includes a pressure sensor that is capable of monitoring the pressure within a lumen and the instrument 175 is in communication with an interface 176 and the computing device 172, under broadest reasonable interpretation, the controller (i.e. computing device 172) is configured to receive pressure data of the body lumen from the instrument 175. Furthermore, Anderson discloses “Diagnostic information within a vasculature of interest can be obtained using one or more of instruments 130, 132, 152, and 175. […] The diagnostic information can include pressure-related values, flow-related values, etc. Pressure-related values can include Pd/Pa (e.g., a ratio of the pressure distal to a lesion to the pressure proximal to the lesion), FFR (e.g. a ratio of the pressure distal to a lesion to the pressure proximal to the lesion under hyperemia), iFR (e.g., a ratio of the pressure distal to a lesion to the pressure proximal determined across the wave-free period without hyperemia), etc.” [0049]. Therefore, the diagnostic information such as pressure-related values (i.e. pressure data of the body lumen, can be obtained by the instruments and communicated to the computing device 172.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the controller being configured to receive pressure data as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. The fractional flow reserve (FFR) is a “calculation of the ratio of a distal pressure measurement (taken on the distal side of the stenosis relative to a proximal pressure measurement (taken on the proximal side of the stenosis)” [Anderson: 0003] and is used to assess the severity of a stenosis (i.e. lesion) in a blood vessel. Therefore, pressure data is required when calculating the FFR value (i.e. the lesion score). Providing an FFR value (i.e. a lesion score) as disclosed in Anderson (see FIG. 8A) is one of a finite number of techniques which can be used to indicate the severity of a stenosis (i.e. lesion) with a reasonable expectation of success therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
Regarding claims 3 and 11, due to their dependence on claims 2 and 10, these claims inherit the references disclosed therein. That being said, Shimizu does not teach “wherein the intraluminal imaging-based lesion score and the is further based on the received radiographic image data and pressure data such that the intraluminal imaging-based lesion score is different than the pressure data” (Claim 3) and “further comprising determining the intraluminal imaging-based lesion score based on received radiographic image data and pressure data such that the intraluminal imaging-based lesion score is different than the pressure data” (Claim 11).
Anderson teaches “wherein the intraluminal imaging-based lesion score and the is further based on the received radiographic image data and pressure data such that the intraluminal imaging-based lesion score is different than the pressure data” (Claim 3) and “further comprising determining the intraluminal imaging-based lesion score based on received radiographic image data and pressure data such that the intraluminal imaging-based lesion score is different than the pressure data” (Claim 11) (“One aspect of the present disclosure includes super-imposing real-time collected pressure and/or flow data (or other physiologic data) onto an angiogram […] One aspect of the present disclosure includes utilizing the collected pressure and/or flow data to automatically update the disease quantification score, thereby providing a functional disease quantification score. […]” [0026]. An angiogram is a type of radiographic image. Furthermore, Anderson discloses that the flow reserve (FFR) is a “calculation of the ratio of a distal pressure measurement (taken on the distal side of the stenosis relative to a proximal pressure measurement (taken on the proximal side of the stenosis)” [0003]. Therefore, the pressure data used to calculate the FFR value. 
Furthermore, Anderson discloses “Additionally, a functional disease quantification score is also presented in a functional disease quantification score window 872. This functional disease quantification score may be derived using the co-registered physiologic measurements to further inform the disease quantification score. Such co-registered physiologic measurements may include measurements such as FFR and/or iFR measurements. […] For example, when the physiologic measurements indicate that a lesion automatically detected from the angiogram data cause an insignificant pressure drop within the vasculature, a factor may be added to the inputs to the risk calculator to more appropriately weight the corresponding lesion […] the physiology data may indicate the relative significance of each identified lesion” [0079]. In this case, the co-registered physiological measurements are co-registered to the image data (i.e. angiogram/radiographic) as shown in FIG. 9, step 906. Thus, since the functional disease quantification score is derived using the co-registered physiologic measurements (i.e. the FFR value), under broadest reasonable interpretation, the functional disease quantification score constitutes the intraluminal imaging-based lesion which is further based on the received radiographic image data (i.e. angiogram/radiographic image, obtained in step 902 of FIG. 9) and pressure data (i.e. FFR values) such that the intraluminal imaging-based lesion score is different than the pressure data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the controller being configured to receive pressure data for calculation of the lesion score as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. The fractional flow reserve (FFR) is a “calculation of the ratio of a distal pressure measurement (taken on the distal side of the stenosis relative to a proximal pressure measurement (taken on the proximal side of the stenosis)” [Anderson: 0003] and is used to assess the severity of a stenosis (i.e. lesion) in a blood vessel. Therefore, pressure data is required when calculating the FFR value. Providing an FFR value (i.e. a lesion score) as disclosed in Anderson (see FIG. 8A) is one of a finite number of techniques which can be used to determine a lesion score to indicate the severity of a stenosis (i.e. lesion) with a reasonable expectation of success therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
Regarding claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the extraluminal image is a radiographic image based on the received radiographic image data” (“In addition, a type of the vascular fluoroscopic image is not particularly limited. For example, an X-ray image captured by applying a contrast agent using an angiography method may be used” [0027] and “In addition, a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190” [0056]. As stated in the instant application, “The image 902 may be a radiographic image, such as an angiographic image” [0058]. Therefore, angiographic images are a type of radiographic image. In this case, since the vascular fluoroscopic image (i.e. fluoroscopic image 510) is acquired using an angiography method, the fluoroscopic image 510 constitutes a radiographic image. Therefore, since the fluoroscopic image 510 is displayed, the controller had to have been configured to receive radiographic image data from the body lumen to produce an extraluminal image.).
Regarding claims 5 and 8, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said, Shimizu does not teach “wherein the intraluminal imaging-based lesion score is visually correlated to the lesion on the individual screen” (Claim 5) or “wherein the intraluminal imaging-based lesion score in the individual screen includes a color corresponding to a severity of the lesion” (Claim 8).
Anderson teaches “wherein the intraluminal imaging-based lesion score is visually correlated to the lesion on the individual screen” (Claim 5) and “wherein the intraluminal imaging-based lesion score in the individual screen includes a color corresponding to a severity of the lesion” (Claim 8) (“In that regard, the coloring and/or other visually distinguishing aspect of the physiology values (e.g., pressure differential measurements) depicted in FIG. 8 are configured based on the threshold value. The severity key or index 820 shows the colors 822 and their corresponding physiological values 824. For example, a first color (e.g., green, medium grey, or otherwise) is utilized to represent values well above the threshold value […] a second color (e.g., yellow, white, or otherwise) is utilized to represent values near but above the threshold value […] a third color (e.g., orange, light grey, or otherwise) is utilized to represent values near the threshold value […] and a fourth color (e.g., red, dark grey, or otherwise) is utilized to represent values equal to or below the threshold value” [0071]. Thus, a severity key that can visually distinguish physiological values in the angiogram data is displayed on the user interface 800A. Additionally, Anderson discloses “FIG. 8A further includes an index 820 for assessing the severity of one or more lesions and/or stenoses according to an embodiment of the present disclosure” [0068]. Therefore, the index 820 can be used to visually express the severity of the lesion, such that a color corresponds to a severity of the lesion. 
Furthermore, Anderson discloses “Area 832 of FIG. 8A indicates parts of the vessel with low severity (e.g. areas with a relatively high FFR value). Area 834 indicates parts of the vessel with greater severity compared to area 832 (e.g. areas with a moderately low FFR value). Area 836 indicates parts of the vessel with a moderate severity (e.g., areas with a moderately low FFR value). Area 838 indicates parts of the vessel with a high severity (e.g., areas with a low FFR value)” [0072]. Therefore, the severity of the lesion in the areas of the angiogram image can be displayed on the user interface 800A. As shown in FIG. 8A, these FFR values can be displayed by the value indicators 804 to show the severity of the lesion within both the image of the right coronary artery 840 and the left coronary artery 860. 
 According to the instant application, “Lesion scores may be correlated to visual cues such as color schemes (as shown in the highlighted region 904 in FIG. 8), such as red is severe and green is not severe. Other numbering systems, color schemes, and visual cues are also contemplated to represent the lesion score” [0062]. In this case, since the severity of lesion can be expressed in different colors or visual patterns, such areas 832, 834, 836 and 838 depicted in FIG. 8A and the co-registered physiological information (i.e. the FFR value) is used to update the functional disease quantification score (see FIG. 9, step 906 and [0079]), under broadest reasonable interpretation, the intraluminal imaging-based lesion score (i.e. the functional disease quantification score) is visually correlated to the lesion on the individual screen and includes a color corresponding to a severity of the lesion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Shimizu to include the lesion score being visually correlated to the lesion on the individual screen as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. A severity key or index 820 is one of a finite number of techniques which can be used to visually indicate the severity of a lesion with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
Regarding claims 6 and 12, due to their dependence on claims 1 and 9, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein the controller is configured to identify an area of interest within the body lumen including the lesion based on the received extraluminal image” (Claim 6) and “further comprising: identifying, with the controller, an area of interest within the body lumen including the lesion based on the received extraluminal image” (Claim 12) (“In the display example 2, the first position 521 and the second position 522 are displayed on one fluoroscopic image 510” [0057] and “A user can designate a first position 521 and a second position 522 on the axial cross-sectional image 520” [0056]. In this case, the region between the first and second position in the fluoroscopic image and the axial cross-sectional image constitutes an area of interest which is identified within the body lumen based on the received extraluminal image (i.e. the fluoroscopic image or axial cross-sectional image). Furthermore, regarding the area of interest including the lesion, Shimizu discloses “According to another embodiment, at least one of one or more transverse cross-sectional images displayed in addition to the transverse cross-sectional images at the first position 521 and the second position 522 is a transverse cross-sectional image at a position where it is determined, by the display control unit 130, that a diameter or a cross-sectional area of a vascular lumen is smallest” [0060]. The region of the vascular lumen between the first and second positions where the diameter or cross-sectional area is smallest is indicative of a stenosis or occlusion and thus constitutes a lesion. Therefore, the area of interest within the body lumen includes a lesion.).  
Shimizu does not teach “wherein the intraluminal imaging-based lesion score is based on one or more of a plaque burden of the body lumen or a lumen area of the body lumen within the area of interest” (Claim 6) or “determining the individual imaging-based lesion score based on one or more of a measured plaque burden of the body or a lumen area of the body lumen within the area of interest” (Claim 12).
Anderson teaches “wherein the intraluminal imaging-based lesion score is based on one or more of a plaque burden of the body lumen or a lumen area of the body lumen within the area of interest” (Claim 6) and “determining the individual imaging-based lesion score based on one or more of a measured plaque burden of the body or a lumen area of the body lumen within the area of interest” (Claim 12) (“As shown in FIG. 2, stenosis 108 includes plaque buildup 114 that narrows the lumen 106 of the vessel 100. […] As shown, the plaque buildup 114 decreases the available space for fluid to flow through the lumen 106. In particular, the cross-sectional area of the lumen 106 is decreased by the plaque buildup 114” [0032]. In this case, the plaque buildup 114 represents the plaque burden of the body lumen. Additionally, the plaque buildup 114 causes the cross-sectional area of the lumen (i.e. the lumen area of the body lumen) to decrease. A stenosis by definition is a narrowing of a vessel. Furthermore, Anderson discloses “FIG. 8A further includes an index 820 for assessing the severity of one of more lesions and/or stenoses according to an embodiment of the present disclosure” [0068]. The severity of the lesion and/or stenoses corresponds to the plaque buildup within the body lumen. Since the stenosis 108 results from plaque buildup 114 which causes the cross-sectional area (i.e. the lumen area) of the vessel to decrease, under broadest reasonable interpretation, the intraluminal imaging-based lesion score (i.e. the functional disease quantitative score) is based on one or more of a plaque burden of the body lumen or a lumen area of the body lumen within the area of interest.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the lesion score being based on plaque burden or lumen area as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. The amount of plaque (i.e. plaque burden) and the lumen area are two of a finite number of measurements which can be used to assess the severity of a lesion with a reasonable expectation of success, therefore it would be obvious to utilize these characteristic calculations to determine a lesion score. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
Regarding claims 7 and 13, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein the intraluminal imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter” (Claims 7 and 13) (“For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025]. An IVUS imaging catheter is a type of intravascular imaging apparatus. Therefore, the intraluminal imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter.); 
Shimizu does not teach “wherein the intraluminal imaging-based lesion score is based on measurements received from a pressure-sensing guidewire and IVUS imaging data such that the intraluminal imaging-based lesion score is different than the measurements from the pressure-sensing guide wire” (Claim 7) or “further comprising determining the intraluminal imaging-based lesion score based on data received from a pressure-sensing guide wire and the intraluminal imaging catheter” (Claim 13).
Anderson “wherein the intraluminal imaging-based lesion score is based on measurements received from a pressure-sensing guidewire and IVUS imaging data such that the intraluminal imaging-based lesion score is different than the measurements from the pressure-sensing guide wire” (Claim 7) and “further comprising determining the intraluminal imaging-based lesion score based on data received from a pressure-sensing guide wire and the intraluminal imaging catheter” (Claim 13) (Regarding a pressure-sensing guide wire, Anderson discloses “The instrument 130 includes at least one element configured to monitor pressure within the vessel 100. The pressure monitoring element can take the form of a piezo-resistive pressure sensor, a piezo-electric pressure sensor, a capacitive pressure sensor, an electromagnetic pressure sensor […] Examples of commercially available guide wire products that include suitable pressure monitoring elements include without limitation, the Verrata.RTM. pressure guide wire […]” [0035]. Since the instrument 130 can include a commercially available guide wire product that includes pressure monitoring elements, under broadest reasonable interpretation, the system includes a pressure-sensing guide wire that can obtain pressure information for use in calculating the lesion score.   
In regard to the intraluminal imaging-based lesion score being based on data received from a pressure-sensing guide wire and the intraluminal IVUS imaging data, Anderson discloses “Additionally, a functional disease quantification score is also presented in a functional disease quantification score window 872. This functional disease quantification score may be derived using the co-registered physiologic measurements to further inform the disease quantification score. Such co-registered physiologic measurements may include measurements such as FFR and/or iFR measurements. […] For example, when the physiologic measurements indicate that a lesion automatically detected from the angiogram data cause an insignificant pressure drop within the vasculature, a factor may be added to the inputs to the risk calculator to more appropriately weight the corresponding lesion […] the physiology data may indicate the relative significance of each identified lesion” [0079] and “FFR is a calculation of the ratio of a distal pressure measurement (taken on the distal side of the stenosis) relative to a proximal pressure measurement (taken on the proximal side of the stenosis). FFR provides an index of stenosis severity that allows determination as to whether the blockage limits blood flow within the vessel to an extent that treatment is required” [0003]. To obtain the FFR calculation it is necessary to use the instrument 130 (see [0039]). In this case, the co-registered physiological measurements (i.e. the FFR measurement) are co-registered to the angiogram image data (see FIG. 9, 906) obtained from the IVUS imaging catheter. Therefore, since the functional disease quantification score is derived using co-registered physiologic measurements, the functional disease quantification score constitutes an intraluminal imaging-based lesion score which is based on data received from a pressure-sensing guide wire and the intraluminal imaging catheter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the lesion score being based on measurements received from a pressure-sensing guide wire and IVUS imaging data as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. The measurements received from the pressure-sensing guide wire are used to calculate the FFR value (i.e. the lesion score) which is specific to a region of interest within the IVUS imaging data. The measurements from the pressure-sensing guide wire (i.e. pressure data) and the IVUS imaging data are two of a finite number of data types which can be used to assess the severity of a lesion with a reasonable expectation of success, therefore it would be obvious to utilize these them determine a lesion score. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
Regarding claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the body lumen comprises a single blood vessel” (“The present disclosure describes an image processing apparatus including image collection means for collecting a vascular image extending along a vascular length direction, which is obtained from multiple transverse cross-sectional images of a blood vessel imaged by inserting a probe into the blood vessel, and multiple fluoroscopic images of the blood vessel imaged while the probe is inserted into the blood vessel” [0008]. Therefore, the body lumen examined by the system comprises a single blood vessel.).
Shimizu does not teach “such that the intraluminal imaging-based lesion score is representative of only the lesion and not the single blood vessel as a whole”. 
Anderson teaches “such that the intraluminal imaging-based lesion score is representative of only the lesion and not the single blood vessel as a whole” (“While the vessel 100 is illustrated in FIGS. 1 and 2 as having a single stenosis 108 and the description of the embodiments below is primarily made in the context of a single stenosis, it is nevertheless understood that the devices, systems, and methods described herein have similar application for a vessel having multiple stenosis regions” [0032]. Therefore, the method and system shown in FIGS. 1 and 2 can be applied to a body lumen comprising a single blood vessel.
Furthermore, regarding the intraluminal imaging-based lesion score being representative of only the lesion and not the single blood vessel as a whole, Anderson discloses “Additionally, a functional disease quantification score is also presented in a functional disease quantification score window 872. This functional disease quantification score may be derived using the co-registered physiologic measurements to further inform the disease quantification score. Such co-registered physiologic measurements may include measurements such as FFR and/or iFR measurements. […] For example, when the physiologic measurements indicate that a lesion automatically detected from the angiogram data cause an insignificant pressure drop within the vasculature, a factor may be added to the inputs to the risk calculator to more appropriately weight the corresponding lesion […] the physiology data may indicate the relative significance of each identified lesion” [0079]. Furthermore, Anderson discloses “Area 832 of FIG. 8A indicates parts of the vessel with low severity (e.g. areas with a relatively high FFR value). Area 834 indicates parts of the vessel with greater severity compared to area 832 (e.g. areas with a moderately low FFR value). Area 836 indicates parts of the vessel with a moderate severity (e.g., areas with a moderately low FFR value). Area 838 indicates parts of the vessel with a high severity (e.g., areas with a low FFR value)” [0072]. As shown in FIG. 8A, each of the FFR values is associated with a specific region which may or may not represent a lesion based on its severity (see [0087]). Therefore, since the functional disease quantification score is derived using the co-registered physiologic measurements (i.e. the FFR value) specific to a lesion, the functional disease quantification score (i.e. the intraluminal imaging-based lesion score) is representative of only the lesion and not the single blood vessel as a whole.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Shimizu such that the lesion score is representative of only the lesion and not the single blood vessel as a whole as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. Providing an FFR value (i.e. a lesion score) as disclosed in Anderson (see FIG. 8A) is one of a finite number of techniques which can be used to indicate the severity of a lesion with a reasonable expectation of success therefore, it would be obvious to try. If a lesion score were to be representative of the single blood vessel as a whole, then it would be more difficult to assess where specifically the lesion is located within the blood vessel and thus more difficult to provide a treatment to that area. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
Regarding claim 22, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the intraluminal image displayed on the individual screen includes a graphical representation associated with the anatomical feature” (“In the display example 1, a transverse cross-sectional image 430 corresponding to the first position 451 and a transverse cross-sectional image 440 corresponding to the second position 452 are further displayed on the screen of the display device 190” [0050]. As shown in FIG. 4, the transverse images 430 and 440 include a graphical representation (i.e. the shapes of the vessel) which are associated with the anatomical feature (i.e. the blood vessel) to which the probe is inserted. Therefore, the intraluminal image displayed on the individual screen includes a graphical representation associated with the anatomical feature.).
Regarding claim 23, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the intraluminal imaging-based measurement of the anatomical feature in the plurality of intraluminal images comprises a plurality of values of the intraluminal imaging-based measurement; “wherein the intraluminal imaging-based measurement occurs automatically”; “wherein the intraluminal image is identified based on the plurality of values”; “wherein, to identify the intraluminal image, the controller is configured to choose, from among the plurality of values, the value of the intraluminal imaging-based measurement of the anatomical feature that corresponds to the lesion” (“According to another embodiment, at least one of one or more transverse cross-sectional images displayed in addition to the transverse cross-sectional images at the first position 521 and the second position 522 is a transverse cross-sectional image at a position where it is determined, by the display control unit 130, that a diameter or a cross-sectional area of a vascular lumen is smallest. For example, the vascular diameter and the vascular cross-sectional area can be calculated by extracting an intravascular wall portion from each transverse cross-sectional image. […] At this time, the vascular diameter can be calculated with reference to resolution information provided on a tomographic image acquired by the image collection unit 110. The display control unit 130 in this embodiment therefore corresponds to an example of display control means which detects a third position where a diameter or a cross-sectional area of a lumen of the blood vessel is smallest between the first position and the second position and causes the display means to further display the transverse cross-sectional image at the third position” [0060] and “In the display example 3, a stenosis area between the first position and the second position is automatically displayed” [0069]. As shown in FIG. 6, a “transverse cross-sectional image 641 at a position 633 where the diameter or cross-sectional area of the vascular lumen is smallest between the first position 631 and the second position 632 is further displayed on the screen of the display device 190” [0065]. The position where the diameter or the cross-sectional area of the vascular lumen is the smallest is the location of a stenosis (i.e. lesion). 
Therefore, since the display control unit 130 determines the transverse cross-sectional image at a position where a diameter or cross-sectional area is the smallest by extracting an intravascular wall portion from each transverse cross-sectional image, the display control unit 130 is configured to obtain the intraluminal imaging-based measurement (i.e. diameter or cross-sectional area) of the anatomical feature in the plurality of intraluminal images (i.e. transverse images, see FIG. 5, 531-533 for example) comprising a plurality of values of the intraluminal imaging-based measurement. Furthermore, since the stenosis area (i.e. third position associated with the smallest vascular diameter or cross-sectional area) is displayed automatically (see [0069]), the intraluminal imaging-based measurement must have occurred automatically. Furthermore, since the transverse cross-sectional image 641 is displayed at position 633 where the vascular lumen diameter or cross-sectional area is the smallest, the display control unit 130 (i.e. controller) must have been configured to identify the intraluminal image based on the plurality of values and must have been configured to choose, from among the plurality of values, the value of the intraluminal imaging-based measurement of the anatomical feature that corresponds to the lesion (i.e. stenosis associated with the smallest lumen diameter or cross-sectional area).). 
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 07/15/2022, with respect to the rejection(s) of claims 1-13 and 21 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The examiner acknowledges that the angiographic image (i.e. image 1012) in FIG. 10 constitutes an extraluminal image. Therefore, the rejection of claims 1-13 and 21 under 35 U.S.C. 112(a) in the final rejection of 05/18/2022 has been withdrawn.
Applicant’s arguments, see Remarks page 7-9, filed 07/15/2022, with respect to the  rejection(s) of the claims under 35 U.S.C. 103 have been fully considered, however, the examiner does not find them persuasive. 
The examiner respectfully asserts that Shimizu teaches “an intraluminal imaging-based measurement”. Specifically, Shimizu discloses “According to another embodiment, at least one of one or more transverse cross-sectional images displayed in addition to the transverse cross sectional images at the first position 521 and the second position 522 is a transverse cross-sectional image at a position where it is determined, by the display control unit 130, that a diameter or a cross-sectional area of a vascular lumen is smallest. For example, the vascular diameter and the vascular cross-sectional area can be calculated by extracting an intravascular wall portion from each transverse cross-sectional image” [0060]. Since the vascular diameter and the vascular cross-sectional area can be calculated from each transverse cross-sectional image (i.e. an intraluminal image) by extracting an intravascular wall portion from each image, the measurement performed by the display control unit 130 constitutes an intraluminal imaging-based measurement.
Regarding claims 1 and 9, the applicant argues that Shimizu and Anderson, alone or in combination do not disclose or suggest to “determine an intraluminal imaging-based lesion score specific to the lesion using the value of the intraluminal imaging-based measurement of the anatomical feature depicted in the intraluminal image”. The examiner respectfully disagrees and notes that Anderson teaches this limitation. Specifically, Anderson discloses “Furthermore, Anderson discloses “FIG. 9 is a flow diagram of a method 900 […] At step 902, the method 900 includes obtaining image data from an image of a vessel system […] One of more diagnostic measurement (e.g. pressure-based including FFR and iFR, flow-based including CFR, etc.) can be used to gather the physiologic measurements to characterize the existence and/or severity of a lesion of lesions within the vasculature of a patient. For example, when FFR is used, areas of a patient’s vasculature that have a relatively high FFR (e.g. greater than 0.80) are characterized as not having a lesion or stenosis, while areas with a relatively low FFR (e.g. less than 0.80) are characterized as having a lesion or stenosis” [0087]. The severity of the lesion is related to the diameter and cross sectional area of the vessel (i.e. calculated by Shimizu) and the diameter and cross-sectional area of the vessel influences the physiological measurements obtained from the vessel. Therefore, since the FFR value is used to characterize the patient’s vasculature (i.e. greater than 0.80: no lesion or stenosis; less than 0.80: lesion or stenosis) and the co-registered physiologic value (i.e. the FFR value, see FIG. 9, 906) is used to update the functional disease quantification score (see [0026] and [0079]), the functional disease quantification score constitutes an intraluminal imaging-based lesion score specific to the lesion which is determined using the value of the intraluminal imaging-based measurement of the anatomical feature depicted in the intraluminal image.
Therefore, the examiner respectfully maintains the rejection of claims 1 and 9 under 35 U.S.C. 103 for the reasons stated above.
Regarding claims 2-8, 10-13 and 21, due to their dependence on claims 1 and 9, respectively, these claims are subject to the reasoning above. Therefore, the examiner respectfully maintains the rejection of claims 2-8, 10-13 and 21 for the reasons stated in the Response to Arguments section and the 35 U.S.C 103 section above.
Regarding newly added claims 22 and 23, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schmitt et al. US 20150297373 A1 “Schmitt” is pertinent to the applicant’s disclosure because it involves “Using the recorded images as a guide, a cardiologist typically employs a multi-step process to extract the information needed to choose the appropriate size and length of a stent for treating a lesion such as a stenosis caused by plaque” [0037].
Davies US 20140207008 A1 “Davies” is pertinent to the applicant’s disclosure because it involves “Devices, systems and methods for visually depicting a vessel and evaluating treatment options” [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793  
    /JOSEPH M SANTOS RODRIGUEZ/
 Primary Examiner, Art Unit 3793